DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-26 are allowed. 
The following is an examiner’s statement of reasons for allowance:
	Claim 1 is allowed for the reasons set forth in applicants arguments filed 05/11/2021 page 7. 
Claims 3-7 depend on claim 1. 

Referring to claim 8, the Fisker et al reference (US Patent Pub. 20120092461 A1) discloses a method of creating a hearing system for a subject. The Fisker et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the method of creating a hearing system for a subject as a whole comprising the steps of: creating a hybrid impression of a subject's ear canal, the method of creating a hybrid impression comprising the steps of: injecting a low viscosity impression material into a first portion of the ear canal, wherein the low viscosity impression material is injected with the subject in a supine position; and injecting a high viscosity impression material into a second portion of the ear canal lateral to the first portion, wherein the high viscosity impression material is injected with the subject in an upright position; digitally scanning the hybrid impression to create a digital model of the 
Claims 18 & 24 are allowed for the same reason as claim 8.
Claims 9-17 depend on claim 8. Claims 19-23 depend on claim 18. Claims 25-26 depend on claim 24. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                              			5/26/2021